      Case 3:18-cr-00319-MO       Document 261     Filed 01/30/20    Page 1 of 1




Todd Bofferding, OSB #883720
Attorney at Law
P.O. Box 539
Hood River, Oregon 97031
541.490.9012
tbofferding@gorge.net
!
Attorney for Defendant Kenneth Earl Hause
!
!
!
                    IN THE UNITED STATES DISTRICT COURT
                                      !
                         FOR THE DISTRICT OF OREGON
                                      !
UNITED STATES OF AMERICA,                   )
                                            )
                     Plaintiff,             )     3:18-CR-00319-MO-4
                                            )
vs.                                         )     WAIVER OF APPEARANCE
                                            )
KENNETH EARL HAUSE,                         )
                                            )
                     Defendant.             )
!
       Defendant Kenneth Earl Hause, by and through his attorney of record, Todd
!
Bofferding, hereby waives his personal appearance at the Status Conference
!
Hearing set for February 4, 2020.
!
       Dated January 30, 2020.
!
                                            /s/ Todd Bofferding
                                            Todd Bofferding, OSB #883720
                                            Attorney for Defendant Hause




1! – WAIVER OF APPEARANCE
